DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed December 30, 2020.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 2), the objection to the title as set forth in the prior Office action dated September 30, 2020, page 2, is withdrawn.
In view of Applicant’s amendments to the claims to recite one or more memories storing instructions executable by one or more processors, for performing the recited functions, the claim limitations are no longer interpreted under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph).  Accordingly, the claim interpretation under 35 U.S.C. 112(f) as set forth in the prior Office action, pages 4-5, is withdrawn.
In view of Applicant’s amendments to independent claims 1, 7 and 13, to recite the allowable subject matter of now-canceled claims 2, 8 and 14, respectively, the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, pages 6-10, are withdrawn.
Allowable Subject Matter
Claims 1, 3-7, 9-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including one or more memories storing instructions that, when executed by one or more processors, cause the information processing apparatus to:
 	- receive identification information and image data of an image captured by a first apparatus;
	- manage the identification information and the image data in association with each other; and
 	- receive distance information and identification information from a second apparatus carried by a user, the distance information indicating a distance between the second apparatus and a print service area, 
	- wherein, in a case where the distance indicated by the received distance information is smaller than a predetermined distance, the one or more processors instruct a printing apparatus in the print service area to start printing image data associated with the received identification information.
 	Claims 3-6, 19 and 20 depend from claim 1.
 	Claim 7, drawn to a control method, and claim 13, drawn to a non-transitory computer-readable storage medium, similarly recite the allowable subject matter of information processing apparatus claim 1.
 	Claims 9-12, 21 and 22 depend from claim 7.
 	Claims 15-18, 23 and 24 depend from claim 13.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677